Case 8:19-cv-02105-DOC-ADS Document 81 Filed 07/10/20 Page 1 of 2 Page ID #:821



   1
   2
   3
   4
   5
   6
   7
   8                    IN THE UNITED STATES DISTRICT COURT
   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10                                   SOUTHERN DIVISION
 11
 12
       JANE DOE; STEPHEN ALBRIGHT; Case. No. 8:19-cv-2105-DOC-(ADSx)
 13    AMERICAN KIDNEY FUND, INC.;
       and DIALYSIS PATIENT             ORDER GRANTING
 14    CITIZENS, INC.,                  STIPULATED REQUEST TO
                                        CONTINUE SUSPENSION OF
 15                         Plaintiffs, CASE SCHEDULE AND SET
                                        AUGUST 10, 2020, DEADLINE
 16             v.                      FOR FILING JOINT STATUS
                                        REPORT
 17
       XAVIER BECERRA, in his Official
 18    Capacity as Attorney General of
       California; RICARDO LARA in his
 19    Official Capacity as California
       Insurance Commissioner; SHELLY
 20    ROUILLARD in her official Capacity
       as Director of the California
 21    Department of Managed Health
       Care; and SONIA ANGELL, in her
 22    Official Capacity as Director of the
       California Department of Public
 23    Health,
 24                                  Defendants.
 25
 26
 27
 28
                                                    1
               Order Granting Stipulated Request to Suspend Case Schedule and Set August 10, 2020,
                                             Deadline for Filing Joint Status Report (8:19-CV-2105)
Case 8:19-cv-02105-DOC-ADS Document 81 Filed 07/10/20 Page 2 of 2 Page ID #:822



   1         Based on the stipulation of the parties, and for good cause appearing, it is
   2   hereby ordered that all remaining discovery deadlines, including for the exchange
   3   of rebuttal expert reports, the deadlines for the filing and hearing of summary
   4   judgment motions, and the dates for the pretrial conference and trial, are suspended.
   5   Barring continued worsening of the pandemic or additional unforeseen
   6   circumstances, on or before August 10, 2020, the parties will file a joint report
   7   proposing a revised schedule for the remaining weeks of the discovery period,
   8   summary judgment briefing and hearing, and pre-trial and trial dates.
   9
 10
                July 10. 2020
 11    Dated: _________________________                        __________________________
                                                               The Honorable David O. Carter
 12                                                            United State District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     2
                Order Granting Stipulated Request to Suspend Case Schedule and Set August 10, 2020,
                                              Deadline for Filing Joint Status Report (8:19-CV-2105)
